     Case 1:19-cv-01314-NONE-JLT Document 25 Filed 04/30/20 Page 1 of 6


 1    Daniel J. Palay, SBN 159348
      Brian D. Hefelfinger, SBN 253054
 2    PALAY HEFELFINGER, APC
      1746 S. Victoria Ave., Suite 230
 3    Ventura, CA 93003
      Telephone: (805) 628-8220
 4    Facsimile: (805) 765-8600
      E-mail: bdh@calemploymentcounsel.com
 5    Attorneys for Plaintiffs and the Putative Class

 6    David J. Cooper, SBN 47615
      Vanessa Franco Chavez, SBN 266724
 7
      Mayra Estrada, SBN 317178
 8    KLEIN, DENATALE, GOLDNER,
      COOPER, ROSENLIEB & KIMBALL, LLP
 9    4550 California Ave., Second Floor
      Bakersfield, CA 93309
10    Telephone: 661-395-1000
      Facsimile: 661-326-0418
11
      Email:        dcooper@kleinlaw.com
12                  vchavez@kleinlaw.com
      Attorneys for Defendant, Ensign United States
13    Drilling (California) Inc.
14
                                           UNITED STATES DISTRICT COURT
15
                         EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
16

17    LOUIS NEWELL, an individual, for himself and            Case No. 1:19-cv-01314-NONE-JLT
      those similarly situated; MIGUEL CALDERON,
18                                                            STIPULATION TO CONTINUE
      an individual, for himself and those similarly
      situated;                                               DEADLINES [PROPOSED] ORDER
19
                                                              Assigned to:        none
20                                            Plaintiffs,     Courtroom:
                                                              Complaint Filed:    6/22/15
21              v.                                            Notice of Removal   9/19/19
                                                              Filed:
22                                                            Trial Date:         None Set
      ENSIGN UNITED STATES DRILLING
23    (CALIFORNIA) INC., a California corporation;
      and DOES 1 through 100, inclusive,
24
                                              Defendants.
25

26
27

28

30
      19cv1314.o.grnt.stip amend case sched.Newell.NONE.JLT            STIPULATION; [PROPOSED] ORDER
31
     Case 1:19-cv-01314-NONE-JLT Document 25 Filed 04/30/20 Page 2 of 6


 1    TO ALL INTERESTED PARTIES HEREIN AND TO THEIR ATTORNEYS OF RECORD:

 2              Plaintiffs, Louis Newell and Miguel Calderon, and Defendant, Ensign United States

 3    Drilling (California) Inc., stipulate and agree, and seek a court order as follows:

 4    I.        RECITALS

 5              Counsel for the Parties attended a scheduling conference on December 16, 2019, after

 6    which the Court issued a Scheduling Order on December 17, 2019 and a Further Scheduling

 7    Order on December 19, 2019.

 8              Pursuant to the Parties’ stipulation, Plaintiffs filed a Third Amended Complaint on

 9    January 29, 2020, adding Plaintiff Miguel Calderon.
10              On February 28, 2020, Plaintiffs filed a Motion for an Order Conditionally Certifying Part

11    of Case as a Fair Labor Standards Act “Collective Action” and to Provide Notice to Similarly-

12    Situated Employees; Ensign filed its Opposition to Plaintiffs’ motion on April 17, 2020; Plaintiffs

13    Reply to Ensign’s Opposition is due on April 24, 2020; the hearing on Plaintiffs’ motion is set to

14    be heard on May 1, 2020.

15              The Court’s December 17, 2019 Scheduling Order and December 19, 2019 Further

16    Scheduling Order require various future deadlines and hearings related to the management of this

17    matter, including the following:

18              1. The Parties are required to file a Joint Mid-Discovery Status Conference Report

19                   regarding the discovery completed and any impediments to completing discovery by
20                   May 1, 2020 (one week prior to the mid-discovery status conference);

21              2. A mid-discovery status conference is set for May 8, 2020 at 8:30 a.m. before this

22                   Court;

23              3. Plaintiffs’ motion for class certification shall be filed by September 15, 2020;

24              4. Defendant’s opposition to the class certification motion shall be filed by October 20,

25                   2020;

26              5. Plaintiffs’ reply in support of the class certification motion shall be filed by
27                   November 17, 2020;

28              6. All non-expert discovery pertaining to the class certification motion and to the merits,

30                                                            2
      19cv1314.o.grnt.stip amend case sched.Newell.NONE.JLT                 STIPULATION; [PROPOSED] ORDER
31
     Case 1:19-cv-01314-NONE-JLT Document 25 Filed 04/30/20 Page 3 of 6


 1                   to the extent it overlaps with the class issues, shall be completed no later than

 2                   December 14, 2020;

 3              7. The hearing on Plaintiffs’ class certification motion is set for December 15, 2020 at

 4                   8:30 a.m. before this Court.

 5              As discussed in the Parties’ Joint Scheduling Conference Report, filed on December 9,

 6    2019, Newell had proposed a renewed ADR effort and Ensign had agreed to meet and confer

 7    further regarding the appropriate time and conditions for a possible third mediation.

 8              The Parties initially scheduled a third mediation on with Hon. Justice Stephen J. Kane

 9    (Ret.) for April 6, 2020.
10              Due to Covid-19 related domestic and international travel restrictions, health concerns,

11    and related market instability, the Parties agreed to postpone the mediation. The Parties

12    rescheduled the mediation for September 18, 2020 based on these concerns and availability of the

13    mediator, counsel, and Parties.

14              Pursuant to the December 17, 2020 Scheduling Order, stipulations to amend the case

15    schedule will only be entertained if filed at least one week before the first deadline the parties

16    wish to extend, based on a showing of good cause and accompanied by affidavits or declarations.

17              As set forth in the stipulation below, the Parties seek to extend certain discovery, hearing,

18    and filing deadlines until after the mediation on September 18, 2020. The first deadline the parties

19    wish to extend is the deadline for filing a Joint Mid-Discovery Status Conference Report,
20    currently due on May 1, 2020.

21              This Stipulation is supported by accompanying declarations setting forth reasons for

22    rescheduling the mediation and demonstrating good cause that the continuance of discovery and

23    class certification motion deadlines and hearings is essential to permit the Parties to meaningfully

24    participate in mediation and that postponing mediation would better facilitate settlement of this

25    action.

26    II.       STIPULATION REGARDING UPCOMING DEADLINES
27              Pursuant to the foregoing recitals, which are incorporated herein by this reference, and

28    subject to the Court’s approval, the Parties stipulate and agree as follows:

30                                                            3
      19cv1314.o.grnt.stip amend case sched.Newell.NONE.JLT                 STIPULATION; [PROPOSED] ORDER
31
     Case 1:19-cv-01314-NONE-JLT Document 25 Filed 04/30/20 Page 4 of 6


 1              1.        The hearing date for Plaintiff’s Motion for an Order Conditionally Certifying Part

 2    of Case as a Fair Labor Standards Act “Collective Action” and to Provide Notice to Similarly-

 3    Situated Employees, currently set for May 1, 2020, and associated deadlines will remain on

 4    calendar;

 5              2.        The remaining deadlines set forth in the Court’s Scheduling Orders will be

 6    postponed by six months, including the following:

 7                   a. The Parties will file a Joint Mid-Discovery Status Conference Report by October

 8                        1, 2020 (one week prior to the mid-discovery status conference), which will also

 9                        provide an update to the Court regarding the status of the Parties’ ADR efforts;
10                   b. A mid-discovery status conference currently set for May 8, 2020 will be

11                        rescheduled to October 8, 2020 at 8:30 a.m. before this Court, or later date based

12                        on the Court’s availability;

13                   c. Plaintiffs’ motion for class certification shall be filed by March 15, 2021;

14                   d. Defendant’s opposition to the class certification motion shall be filed by April 20,

15                        2021;

16                   e. Plaintiffs’ reply in support of the class certification motion shall be filed by May

17                        17, 2021;

18                   f. All non-expert discovery pertaining to the class certification motion and to the

19                        merits, to the extent it overlaps with the class issues, shall be completed no later
20                        than June 14, 2020;

21                   g. The hearing on Plaintiffs’ class certification motion currently set for December 15,

22                        2020 will be rescheduled to June 15, 2020 at 8:30 a.m. before this Court, or later

23                        date based on the Court’s availability.

24              IT IS SO STIPULATED.

25    Date: April 24, 2020                                          KLEIN, DENATALE, GOLDNER,
                                                                  COOPER, ROSENLIEB & KIMBALL, LLP
26
27                                                            By: /s/
                                                                 VANESSA FRANCO CHAVEZ
28                                                               Attorneys for Defendant, ENSIGN UNITED
                                                                 STATES DRILLING (CALIFORNIA) INC.
30                                                            4
      19cv1314.o.grnt.stip amend case sched.Newell.NONE.JLT                    STIPULATION; [PROPOSED] ORDER
31
     Case 1:19-cv-01314-NONE-JLT Document 25 Filed 04/30/20 Page 5 of 6


 1

 2    Date: April 24, 2020                                          PALAY HEFELFINGER, APC

 3
                                                              By: /s/ Brian Hefelfinger
 4                                                               BRIAN HEFELFINGER
                                                                 Attorneys for Plaintiff, LOUIS NEWELL,
 5                                                               MIGUEL CALDERON, and the Putative Class

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

30                                                            5
      19cv1314.o.grnt.stip amend case sched.Newell.NONE.JLT                   STIPULATION; [PROPOSED] ORDER
31
     Case 1:19-cv-01314-NONE-JLT Document 25 Filed 04/30/20 Page 6 of 6


 1                                                     [PROPOSED] ORDER

 2              1.        The remaining deadlines set forth in the Court’s December 17, 2019 and

 3    December 19, 2020 Scheduling Orders will be postponed by six months (180 days), including the

 4    following:

 5                   2. The Parties will file a Joint Mid-Discovery Status Conference Report by October

 6                        1, 2020 (one week prior to the mid-discovery status conference), which will also

 7                        provide an update to the Court regarding the status of the Parties’ ADR efforts;

 8                   3. A mid-discovery status conference currently set for May 8, 2020 will be

 9                        rescheduled to October 8, 2020 at 8:30 a.m. before this Court;
10                   4. Plaintiffs’ motion for class certification shall be filed by March 15, 2021;

11                   5. Defendant’s opposition to the class certification motion shall be filed by April 20,

12                        2021;

13                   6. Plaintiffs’ reply in support of the class certification motion shall be filed by May

14                        17, 2021;

15                   7. All non-expert discovery pertaining to the class certification motion and to the

16                        merits, to the extent it overlaps with the class issues, shall be completed no later

17                        than June 14, 2020;

18                   8. The hearing on Plaintiffs’ class certification motion currently set for December 15,

19                        2020 will be rescheduled to June 15, 2020 at 8:30 a.m. before this Court.
20
      IT IS SO ORDERED.
21

22         Dated:       April 29, 2020                                /s/ Jennifer L. Thurston
                                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

30                                                            6
      19cv1314.o.grnt.stip amend case sched.Newell.NONE.JLT                   STIPULATION; [PROPOSED] ORDER
31
